Title: From John Adams to Timothy Pickering, 29 August 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Aug 29th 1799

I received last night, your favor of the 23d. I am very glad to be informed, that the instructions for the envoys will be prepared in a few days, & that you have written to Mr Davie What think you of our envoys landing at Lisbon, & the frigate that carries them, takeing Mr. Smith to Constantinople, or cruising on the Spanish coast or in the Mediteranean? I am not for delaying the negotiation with the Turks or any other measure, on account of the negotiation with France. In my opinion, the charm is broken. It has been broken from the moment the invasion of England was laid aside. That project raised & supported with infinite artifice, kept up the terror & frenzy of the world, but it is over & can never be again excited
I had like to have said that the alarm of the yellow fever gives me more uneasiness than any other alarm. The dispute of the commissioners under the 6th Art. gives me much concern. I shall write you in a few days on that subject. My mind is made up thus far. The treaty, as far as it depends on me, shall be executed with candor & good faith. No unworthy artifice or chicanery shall be practised on my part. No not though the consequence should be the payment of all the demands. We must however do our utmost to obtain an explanation, that may shelter our country from injustice.
I am Sir with great respect
